                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA

UNITED STATES OF AMERICA                           )
                                                   )      Case No. 4:06-cr-12-001
v.                                                 )
                                                   )      Judge Collier/Steger
ERIC RYAN HILL                                     )

                              MEMORANDUM AND ORDER

        ERIC RYAN HILL (“Defendant”) came before the Court for an initial appearance on
October 5, 2018, in accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the
Petition for Warrant for Offender under Supervision (“Petition”) [Doc. 37].

        After being sworn in due form of law, Defendant was informed of his privilege against
self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment
to the United States Constitution.

        The Court determined Defendant wanted to be represented by an attorney and that he
qualified for the appointment of an attorney to represent him at government expense.
Consequently, the Court APPOINTED Jackson Whetsel of Federal Defender Services of Eastern
Tennessee, Inc. to represent Defendant.

        Defendant was furnished with a copy of the Petition, and had an opportunity to review
that document with his attorney. The Court determined that Defendant was able to read and
understand the Petition with the assistance of his counsel. In addition, AUSA James Brooks
explained to Defendant the specific charges contained in the Petition. Defendant acknowledged
that he understood the charges in the Petition.

        The Government moved Defendant be detained pending disposition of the Petition or
further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
detention hearing and what those hearings entail. Defendant conferred with his counsel and
waived the preliminary hearing; however, Defendant requested a detention hearing. The Court
scheduled the detention hearing on Wednesday, October 11, 2018 at 11:00 a.m.

       It is, therefore, ORDERED that:

          1. The Government’s motion that Defendant be DETAINED WITHOUT
             BAIL pending his detention hearing on October 11, 2018, is hereby
             GRANTED.

          2. The U.S. Marshal's Service shall make arrangements to transport Defendant

                                              1
    to the detention hearing on Wednesday, October 11, 2018 at 10:00 a.m.
    before the undersigned.

 3. Defendant shall remain in custody pending his revocation hearing before
    Judge Collier on October 17, 2018, at 2:00 p.m. or until further Order of
    this Court.

ENTER.

                                  /s/ Christopher H. Steger
                                  UNITED STATES MAGISTRATE JUDGE




                                     2
